Citation Nr: 1709853	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-36 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, prior to May 26, 2015, and greater than 60 percent from May 26, 2015.

2.  Entitlement to an initial evaluation in excess of 40 percent for gout of multiple joints.

3.  Entitlement to a disability evaluation in excess of 10 percent for osteoarthritis of the right hand (right hand disability).

4.  Entitlement to a disability evaluation in excess of 10 percent for the post-operative residuals of right shoulder surgery (dominant) with degenerative changes (right shoulder disability).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1979 to June 1996.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), located in Waco, Texas. In that decision, the RO granted service connection for coronary artery disease and gout of multiple joints, and assigned 10 and 40 percent ratings, respectively. The RO also granted an increased 10 percent rating for osteoarthritis of the right hand and continued a previously assigned 10 percent rating for post-operative residuals of right shoulder surgery (dominant) with degenerative changes. The Veteran timely appealed. When the claim was originally appealed, there were three additional service connection claims that are no longer before the Board.

In the Veteran's September 2009 substantive appeal, he requested that he be allowed the opportunity to provide testimony before the local hearing office. Such a hearing was scheduled but the appellant failed to appear. Neither he nor his representative requested that such a hearing be rescheduled. The Board thus finds that there are no pending hearing requests.

Upon review of the appellant's claim, the Board, in February 2013, issued a Decision/Remand. In that action, the Board denied the appellant's service connection claim involving the wrists and left shoulder. The remaining service connection issue and the increased ratings issues were returned to the Appeals Management Center (AMC), in Washington, DC, for additional development. Through the course of the development, service connection was subsequently granted for a bilateral ankle disability. The remaining issues, as noted on the title page, were returned to the Board for further review.

In March 2016, the Board again remanded the appeal for additional evidentiary development. As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

As will be discussed further below, a September 2015 VA examination report indicated that the Veteran was unemployed. When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, the issue of entitlement to a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  From May 1, 2007, the Veteran's coronary artery disease was manifested by a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs and left ventricular ejection fraction of 50 percent

2.  From June 10, 2013, the Veteran's coronary artery disease has been manifested by chronic congestive heart failure.

3.  Throughout the time period on appeal, the Veteran's gout has been manifested by severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.

4.  The Veteran failed to report for his June 2016 examination scheduled by VA in conjunction with his increased rating claim for osteoarthritis of the right hand and post-operative residuals of right shoulder surgery (dominant) with degenerative changes, and did not show cause for his failure to report.

5.  Entitlement to increased ratings in excess of 10 percent for osteoarthritis of the right hand and post-operative residuals of right shoulder surgery (dominant) with degenerative changes cannot be established without the scheduled reexamination, and the reexamination was scheduled in connection with claims for increase rather than original compensation claims.

6.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities have rendered him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  From May 1, 2007 to June 9, 2013, the criteria for a disability rating of 60 percent, but no higher, for coronary artery disease have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, (Diagnostic Code 7017) (2016).

2.  Since June 10, 2013, the criteria for a disability rating of 100 percent for coronary artery disease have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, (Diagnostic Code 7017) (2016).

3.  The criteria for a disability rating of 60 percent, but no higher, for gout have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, (Diagnostic Codes 5002, 5017) (2016).

4.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right hand cannot be established without a current VA reexamination, and the failure to report, without good cause, for the reexamination scheduled in connection with this claim, which is a claim for increase rather than an original compensation claim, warrants denial of the claim as a matter of law. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655 (2016).

5.  Entitlement to a rating in excess of 10 percent for post-operative residuals of right shoulder surgery (dominant) with degenerative changes cannot be established without a current VA reexamination, and the failure to report, without good cause, for the reexamination scheduled in connection with this claim, which is a claim for increase rather than an original compensation claim, warrants denial of the claim as a matter of law. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655 (2016).

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to the Veteran's claims for increased ratings for right hand and shoulder disabilities, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The record reflects that the RO provided the Veteran with the requisite notice in February 2007, prior to the initial February 2008 rating decision.

Regarding the claims for increased ratings of gout and coronary artery disease, the Veteran's appeals arises from his disagreement with the initial evaluations assigned following the grant of service connection. VCAA notice regarding the service connection claim was furnished to the Veteran in February 2007, prior to the initial February 2008 rating decision. Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRS) have been associated with the claims file. Pursuant to the March 2016 remand, all identified and available post-service treatment records have been obtained.

The Veteran's gout, right hand, and right shoulder disabilities were evaluated in May 2007, January 2008, and June 2013. The coronary artery disease was evaluated in May 2007, June 2015, and May 2015. Additionally, the Board's March 2016 Remand determined that the VA examination reports of record were not adequate to evaluate the Veteran's claimed disabilities, and instructed the AOJ to schedule the Veteran for new VA examinations. Thereafter, the AOJ scheduled the Veteran for VA examinations of his claimed disabilities. A May 2016 Compensation and Pension Examination Inquiry reflects that examinations were requested for heart conditions, hand and finger, shoulder and arm, and non-degenerative arthritis. The inquiry noted the Veteran's correct current address, as well as instructions to send a courtesy copy of the exam notice letter to the Veteran's representative. 

Although a copy of the notice is not contained in the Veteran's virtual file, the Board notes that absence of copies of the VAMC examination scheduling letters in the claims file does not preclude application of the presumption that the Veteran received proper notice. See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004). In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the Court indicated that the presumption of regularity applied to notice of VA examinations.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.

VA enjoys a "presumption of regularity" that "supports official acts of public officers" and "allows courts to presume that what appears regular is regular." Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001); see Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004); Wise v. Shinseki, 26 Vet.App. 517, 525 (2014). The presumption of regularity extends to VA's ministerial acts of mailing decisional and notice documents to claimants. See, e.g., Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007) (applying the presumption of regularity to the RO's mailing of a rating decision); Crain v. Principi, 17 Vet.App. 182, 186 (2003) (RO's mailing of a Statement of the Case); Schoolman v. West, 12 Vet.App. 307, 310 (1999) (RO's mailing of an application for dependency and indemnity compensation (DIC)); Davis v. Brown, 7 Vet.App. 298, 300 (1994) (Board's mailing of a copy of its decision).  For the following reasons, that presumption has not been rebutted in this case.

June 2016 VA examination reports reflect that the Veteran failed to report; no reason was given. In a July 2016 supplemental statement of the case (SSOC), the AOJ indicated that the Veteran had failed to appear for the examination. The SSOC also notified the Veteran that when a claimant, without good cause, fails to report for an examination or reexamination, "the claim shall be rated based on the evidence of record, or even denied." Notably, in July 2016, the Veteran submitted a waiver of AOJ consideration and requested that the Board consider the evidence of record and proceed with the adjudication of his appeal. Additionally, in the February 2017 appellant's post remand brief, the Veteran's representative acknowledged that the Veteran failed to report to the examination, and did not provide any reasoning for his failure to do report.  There has been no allegation of nonreceipt of the notice, and even such assertion of nonreceipt alone does not constitute clear evidence to rebut the presumption of regularity.  See Miley v. Principi, 15 Vet. App. 97 (2001).

As will be discussed in further detail below, when a veteran fails to report for an examination, the claim shall be decided in accordance with 38 C.F.R. § 3.655 (b) or (c) (2016). As the Veteran was offered an opportunity to attend a VA examination, but he failed to report, the Board finds there has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations - Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that the pain actually sets in. See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints. The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. 38 C.F.R. § 4.59.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465.

III.  Analysis

A.  Coronary artery disease

By rating decisions dated February 2008 and August 2009, the RO granted service connection for coronary artery disease, status post three vessel coronary artery bypass graft and assigned a 100 percent evaluation effective January 11, 2007, and a 10 percent rating effective May 1, 2007, pursuant to Diagnostic Code (DC) 7017.

DC 7017 provides ratings for coronary bypass surgery. For three months following hospital admission for surgery, a 100 percent rating is assigned. 38 C.F.R. § 4.104, DC 7017. Thereafter, status post coronary bypass surgery resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required, is rated 10 percent disabling. Id. Status post coronary bypass surgery resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling. Id. Status post coronary bypass surgery resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling. Id. Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling. Id.

The record reflects that the Veteran underwent a coronary artrery bypass graft in January 2007.

On May 2007 VA examination, no shortness of breath, chest pain, or decreased energy was reported. The Veteran was able to walk several blocks without dyspnea or chest pain. His disability resulted in a workload of 8 METs. There was no evidence of congestive heart failure (i.e., no rales, edema, or liver enlargement). The examiner diagnosed ischemic cardiomyopathy, status post coronary artery bypass graft 3 vessels.

A May 2007 echocardiogram (EKG) revealed an ejection fraction of 40 percent.

Cardiology clinic notes dated August 2007 and February 2008 reflected no complaints of chest pain, tightness, heaviness, fullness, palpitations, or presyncopal symptoms. The diagnosis was ischemic cardiomyopathy.

A September 2008 cardiology note indicated that a recent EKG showed mild left ventricular hypertrophy with delayed relaxation and inferior hypokinesis. Ejection fraction was 50 to 55 percent.

An August 2010 hospital note indicated that ejection fraction was 50 to 55 percent.

On April 2009 VA hypertension examination, an EKG reflected an ejection fraction of 62 percent and a workload of 4 METs.

On June 2013 VA heart examination, the Veteran reported that he had chest pain once a month without any radiation, syncope or dizziness. His estimated METs level was 8. He could ambulate about 2 miles as slow running. No further testing was indicated. With his ambulation, he had not experienced dyspnea, fatigue, angina, or dizziness. He is being treated for chronic congestive heart failure with Lisinopril. However, there is no more than 1 episode of acute heart failure in the past year and there is no other valvular heart disease, endocarditis or myocardial infarction. There was no hypothyroid heart disease. He was working full time. His only limitation is being unable to lift more than 20 pounds at work due to his scar-related pain. The scar was about 9 inches long and 1 inch at its maximum width. The scar was well-healed, superficial, and stable. There was tenderness to palpation and pressure. No rales, edema, or hepatomegaly.

An April 2015 treatment record noted congestive heart failure, chronic, combined. An EKG revealed left ventricular function of 45 percent.

On July 2015 VA examination, the examiner noted that a recent EKG showed evidence of valvular disease and cardiomyopathy. Conditions have progressed and the Veteran experiences weakness, lethargy, and dyspnea. He did not have congestive heart failure. An EKG showed cardiac dilatation. LVEF was 55 percent. There was no hypokinesis. His estimated METs level was 4, due solely to his heart condition.

A September 2015 treatment record noted a diagnosis of congestive heart failure.

Considering the pertinent evidence of record in light of the applicable law, the Board finds that a 60 percent rating is warranted from May 1, 2007 to June 9, 2013, and a 100 percent rating is warranted from June 10, 2013. The above evidence demonstrates that, prior to his June 10, 2013 VA examination, ejection fraction was noted as 50 percent or less on several occasions. This evidence warrants a higher, 60 percent rating under DC 7017. A higher, 100 percent rating is not warranted prior to June 10, 2013, because there is no evidence of chronic congestive heart failure, a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

However, from June 10, 2013, chronic congestive heart failure was noted on VA examination and cardiac treatment notes. This warrants a 100 percent rating under DC 7017. 

The Board acknowledges the July 2015 VA examination report that noted the Veteran did not have congestive heart failure. However, as noted in the Board's March 2016 Remand, there is no indication that the July 2015 examiner reviewed the Veteran's medical records when evaluating the Veteran's coronary artery disease. Moreover, the examiner did not have cardiology expertise. Thus, the opinion is afforded less probative value. See Owens v. Brown, 7 Vet. App. 429   (1995).

The Board has also considered whether the Veteran is entitled to a separate rating for the surgical scar associated with his cardiac surgery. 38 C.F.R. § 4.118, DCs 7800 through 7805 provide the rating criteria for different types of scars. The VA examination reports of record note that the Veteran's surgical scar was not painful or unstable, nor did it have an area greater than 39 square centimeters. The record does not show that the Veteran has ever reported his surgical scar to be painful or unstable. In addition, there is no indication that the scar causes effects not considered under the rating criteria provided in DCs 7800 through 7804. Therefore, the Veteran does not meet the requirements for a compensable rating under any of the DCs 7800 through 7805 for the surgical scar associated with his cardiac surgery.

In sum, the Board finds that, from May 7, 2007 to June 10, 2013, a higher, 60 percent rating is warranted for coronary artery disease. From June 10, 2013, a 100 percent rating is warranted. No separate rating for surgical scar is warranted. To the extent that the Veteran seeks higher or additional initial ratings for coronary artery disease prior to June 10, 2013, the preponderance of the evidence is against the appeal, and the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

B.  Gout of Multiple Joints

In the February 2008 rating decision that is the subject of this appeal, the RO granted service connection for gout of multiple joints and assigned a 40 percent rating pursuant to Diagnostic Code (DC) 5017, effective January 11, 2007. The RO indicated that the joints involved included the hands, feet, and knees. The Veteran asserts that a higher, 60 percent rating is warranted.

DC 5017 directs that disability percentages are established via reference to DC 5002 for rheumatoid arthritis. Under DC 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating. 38 C.F.R. § 4.71a.

Under DC 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Such ratings of chronic residuals under DC 5002 are to be combined, not added. 38 C.F.R. § 4.71a.

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period from January 11, 2007, the Veteran's gout disability has more nearly approximated severely incapacitating exacerbations occurring four or more times a year, or a lesser number over prolonged periods, so warrants a 60 percent disability rating under DC 5002. 38 C.F.R. § 4.71a.

Throughout the appeal period, the Veteran has reported ongoing gout exacerbations occurring every 2 to 3 months, and lasting anywhere from 2 weeks to 3 months, due to the multiple joints affected. The Veteran indicated that the flare-ups are severe and that he cannot work or perform activities of daily living during the flare-ups. See, e.g., March 2007 statement; see also June 2013 VA examination report. The Board finds that the Veteran is competent to report the nature and extent of his gout exacerbations and that his reports of symptoms and impairment during gout exacerbations are credible. Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469.

The medical evidence of record shows a similar disability picture. On May 2007 joints examination, the Veteran complained of gout-like attacks in a migratory fashion on his knees, feet, and hands. Gout attacks occurred every 3 months in various joints and lasted for a couple of weeks. He reported that, when he is getting better from 1 joint, another joint becomes swollen, and so on. Between the attacks, the joints had minimal pain and stiffness during ambulation, about 4 out of 10 in intensity. No lack of endurance, no fatigabilities, no instability, no giving way, or locking. The Veteran had swelling only during the gout attacks. During the gout attacks, there was additional limitation of motion or functional impairment; between gout attacks, there was no decrease in range of motion or joint function. No assistive devices were needed.

On January 2008 VA joints examination, the examiner noted a well-documented history of attacks of recurrent pain and swelling of both feet and ankles. Attacks usually occurred 2 times per year on average and gradually resolved over a 3 month period. The Veteran stated that attacks usually start with pain, inflammation and swelling of both great toes and gradually involve both feet and ankles, and occasionally the knees, elbows, and shoulders. He stated he was diagnosed with gout in 1986. Treatment of gout attacks in the past consisted of anti-inflammatory medications. At the time of examination, he was experiencing an attack. He complained of pain and swelling of both feet and ankles which was present every day. Pain increased with standing or walking more than about 10 to 15 minutes. This significantly adversely impacted his mobility and activities about 6 months of the year.

On physical examination, there was mild swelling of both feet and ankles. Palpation revealed evidence of generalized tenderness of the feet and ankles. There was moderate bilateral hallux valgus. The Veteran was unable to rise on heels and toes due to discomfort. Range of motion testing both active and passive revealed evidence of discomfort throughout, without loss of mobility of both ankles. 

A September 2008 VA primary care note indicated that the Veteran noticed swelling of knees and ankles. He rated his pain as a 6 out of 10. Examination showed minimal swelling in ankle right more than left, no swelling in knee, and good range of motion.

An April 2009 treatment record noted that the Veteran presented with a gout flare. He complained of pain, swelling, and stiffness in the wrist and hand, as well as knee joint pain, stiffness, redness, and warmth. Symptoms had been going on for about 3 weeks, shortly before starting allopurinol. Musculoskeletal examination showed arthralgias, soft issue swelling of a finger, of the toes, and swelling localized to one of more joints of the knees, wrists, and left hand. Wrist joints did not have full range of motion due to pain, which was elicited throughout range of motion testing.  Knees also showed effusion, warmth, and tenderness. Limping was observed. The examiner prescribed a 2 week taper of prednisone starting at 40 mg to get the flare under control. 

A May 2009 treatment record noted stiffness of the wrist joint, joint pain in both knees, and knee joint stiffness, worse in the morning.

A July 2010 treatment record noted that the Veteran was taking medication (allopurinol) for gout.

On June 2013 VA examination, the Veteran reported flare-ups of gouty arthritis occur once in 2 to 3 months, associated with increased pain, fatigue and feverishness. He related he needed bed rest for 2 to 3 weeks for him to get back to his normal activity level. He missed work during gouty exacerbations. He did not use any braces. No ankylosis. There is no weight loss related to the incapacitating exacerbations of gout. Lab work was negative for anemia. The examiner opined that the gout symptoms were moderately severe to severe.
 
A June 2015 emergency room record indicated that the Veteran complained of a gout flare. He had bilateral ankle and finger pain. He had a slow, steady gait with the use of crutches. There were areas of swelling.

A December 2015 treatment record noted bilateral ankle pain for 2 weeks. The Veteran reported that the joints hurt. There was no injury. He was ambulating with crutches.

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the gout disability has more nearly approximated the criteria for a 60 percent disability rating under DC 5002 for the entire initial rating period from March 17, 2007. 38 C.F.R. § 4.71a. In reaching this finding, the Board has considered all the symptoms and impairment caused by the gout disability including all incapacitating exacerbations as well as functional impairment described by the Veteran.

However, at no point during the entire initial rating period did the gout disability more nearly approximate total incapacitation with constitutional manifestations associated with active joint involvement. The record reflects that, while the gout has caused severely incapacitating exacerbations, gout has not caused total incapacitation. Rather, the medical and lay evidence of record reflects that, between the gout exacerbations, the Veteran's joints did not swell and had minimal pain and stiffness. As noted above, the Veteran failed to report to his scheduled 2016 VA examination which would have evaluated the current severity of his gout disability. Since he did not report to that examination, his initial increased rating claim must be based on the evidence of record. See 38 C.F.R. § 3.655 (a)-(b) (when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).  Accordingly, the Board finds that, for the entire initial rating period on appeal, the Veteran's gout disability symptoms and impairment have not been of the severity indicated for a 100 percent rating. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5002; Hart, 21 Vet. App. at 509-510.

In sum, a 60 percent rating is warranted for gout of multiple joints throughout the appeal period. To the extent that the Veteran seeks a higher rating for the service-connected gout, the preponderance of the evidence is against the appeal, and the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert, supra.




C.  Right Hand and Right Shoulder Disabilities

The Veteran claims that his currently assigned 10 percent ratings for osteoarthritis of the right hand (right hand disability) and post-operative residuals of right shoulder surgery (dominant) with degenerative changes (right shoulder disability) should be higher throughout the appeal period.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate. 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement. More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member. See 38 C.F.R. § 3.655.

38 C.F.R. § 3.655 (b) provides that when a claimant fails to report for an examination scheduled in conjunction with, among other things, a claim for increase, "the claim shall be denied." A claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655 (b). Turk v. Peake, 21 Vet. App. 565, 570 (2008). Here, the Veteran was granted service connection for his right shoulder and right hand disabilities in July 1996. In January 2007, he filed claims for increase. As noted above, the February 2008 rating decision on appeal granted a 10 percent rating for right hand disability, and continued the previously assigned 10 percent rating for right shoulder disability. These claims are therefore claims for increase under 38 C.F.R. § 3.655 (b).

As indicated above, the Board determined that the VA examinations of record were inadequate to assess the current severity of the Veteran's right shoulder and right hand disabilities. Specifically, the March 2016 Remand noted that the June 2013 VA opinion did not contain a comments section. Additionally, the examiner did not specifically report how fatigue or use would affect the use of any of the joints affected. Thus, the claims were remanded back to the RO. The RO attempted to schedule the Veteran for a VA examination, and the Veteran failed to report without providing good cause. As the Veteran has provided no explanation for his failure to report for examinations, the Board is satisfied that he received notice and failed to report to the scheduled VA examinations without good cause. See 38 C.F.R. § 3.655. The next question to be addressed under 38 C.F.R. § 3.655 (a) is whether entitlement to the benefits sought can be established without the scheduled reexamination. The Board finds that it cannot.

Therefore, the claims for increased ratings of the right hand and right shoulder disabilities on appeal must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the right hand disability, it has been rated under DC 5010. DC 5010 directs that the evaluation of traumatic arthritis be undertaken by application of DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5010. Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2016). The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. DC 5003. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings are to be combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 5010, Note 1.

Limitation of motion of the individual fingers is rated under DC 5228, 5229, and 5230. DC 5228, for limitation of motion of the thumb, provides for a 10 percent evaluation when there is a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A maximum 20 percent application is warranted when there is a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a, DC 5228. Under DC 5229, limitation of motion of the index or long finger warrants a maximum 10 percent evaluation when there is a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 38 C.F.R. § 4.71a, DC 5229. Finally, DC 5230 provides for a maximum, non-compensable evaluation for limitation of motion of the ring or little finger. 38 C.F.R. § 4.71a, DC 5230.

Note (1) under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates that, for digits 2 through 5, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand. 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand. The position of function of the hand is with the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees; only joints in these positions are considered to be in favorable position. Id. For digits 2 through 5, the metacarpophalangeal joint has a range of 0 to 90 degrees of flexion, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion, and the distal interphalangeal joint has a range of 0 to 70 or 80 degrees of flexion. Id.  

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints. See 38 C.F.R. § 4.45 (f).

On May 2007 VA joints examination, range of motion of the right hand showed metacarpophalangeal (MP) joint limited to 80 degrees, proximal interphalangeal (IP) joint limited to 85 degrees, and distal IP joint limited to 60 degrees. Both thumbs showed normal mobility. The tips of the fingers reached the tips of the thumb, were 1 centimeter from touching the palm of the hand and were 3/4 of an inch from the transverse crease of the palm of the hand. The Veteran had synovitis on the right index finger over its dorsal proximal phalanx. His grip was weak; otherwise, he showed good pushing, pulling, and twisting. He had decreased dexterity because of the inability to make a complete fist. He had some difficulty with writing. The inability to completely close his grip or fist made it difficult to handle objects smaller than the circumference of his fist. X-ray showed severe degenerative joint disease and possible Charcot joint in the first MP joint, and possible minimally deformed old fracture of 5th metacarpal right hand. The examiner diagnosed osteoarthritis with tendon synovitis and gout attacks.

On June 2013 VA examination, the Veteran reported progressively worsening pain.  He experienced pain on a constant basis, and some stiffness. There was an extension deformity of the first MP joint. There was no giving way. There was no effusion or dislocation or subluxation on examination, except in right thumb. Tenderness present in the MP joints and on the palmar aspect of the wrist. On the second finger first phalanx dorsally, there is a firm area which is half an inch in its width and length. There was tenderness to deep pressure. There was no ulceration or skin breakdown, swelling, head, redness, or drainage. Extension to 20 degrees, flexion to 80 degrees, first MP joint hyperextension to 40 degrees, flexion to 60 degrees. All of this ROM is painful in the end ranges. There was no ankylosis. X-ray showed first MP joint osteoarthritis; deposits/post-trauma/post inflammatory.

After reviewing the evidence, the Board finds that the Veteran's right hand disability is not shown to approximate the functional equivalent of the limitation of motion contemplated by a compensable rating under DCs 5229 or 5230. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.7. Throughout the appeal period, the Veteran has not demonstrated favorable or unfavorable ankylosis. See 38 C.F.R. § 4.71a, Evaluation of ankylosis or limitation of motion of single or multiple digits of the hand, Note 3 (iv) (defining favorable ankylosis as ankylosis of the MP or proximal IP joint and a gap of two inches or less between the fingertips and the proximal transverse crease of the palm with the fingers flexed to the extent possible). 

The Board has also considered whether there is any additional functional loss not contemplated in the current rating. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). In this regard, the Board notes that Veteran has reported pain, stiffness, and weakness. As such the Board has considered the provisions of painful motion under 38 C.F.R. § 4.59  and Burton v. Shinseki, 25 Vet. App. 1 (2011). However, 38 C.F.R. § 4.59 notes it is the intent to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating. Here, the Veteran is already in receipt of the minimum 10 percent rating for his painful arthritis, without limitation of motion, under DC 5003. An increased 20 percent rating is not warranted under DC 5003, as there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003. (Emphasis added). 

Although DC 5003 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system. See 38 C.F.R. § 4.71a, DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2016). As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician. Id.

The evidence reflects that at no point does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to his right hand condition. Therefore, the evidence is not persuasive in demonstrating that the Veteran's hand disability resulted in any "incapacitating exacerbations." Accordingly, the Board finds that the evidence does not warrant a higher 20 percent rating under DC 5003. 

The Board has considered the application of the other potentially relevant diagnostic codes discussed above, but none are applicable in this instance. See Schafrath, 1 Vet. App. 589. 

Regarding the right shoulder disability, it has also been rated under DC 5010 for traumatic arthritis.

The Board notes that additional diagnostic criteria for the shoulder are in DCs 5200-5203. Under DC 5201, limitation of the arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity. When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity. When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.

Normal flexion (forward elevation of the arm) and normal abduction (movement of the arm away from the side) of the shoulder are to 180 degrees. Normal internal rotation and external rotations of the shoulder are to 90 degrees. 38 C.F.R. § 4.71, Plate 1.

Other potentially relevant diagnostic codes include DC 5200 (ankylosis of the scapulohumeral articulation), DC 5202 (impairment of the humerus), DC 5203 (other impairment of the clavicle or scapula), and DC 5203 (impairment of function of the contiguous joint). 38 C.F.R. § 4.71a. 

On May 2007 VA examination, range of motion of the right shoulder was asymptomatic. There was no pain, swelling, or tenderness. There was no evidence of painful movement, fatigue, weakness or lack of endurance on repetitive movement. X-ray showed mild to moderate focal degenerative joint disease in the right glenohumeral joint.

On June 2013 VA examination, the Veteran reported progressively worsening pain. There was no tenderness, swelling, head, redness, or drainage noted. The scar was anterior, longitudinal, about 4 inches in length and linear, well-healed, superficial and stable. There were no functional limitations due to the scar. The scar was slightly tender with deep pressure. Both shoulders were tender diffusely. Forward flexion and abduction were limited to 120 degrees, and external and internal rotation were limited to 30 degrees with end range pain in all directions bilaterally. There was no ankylosis.

In this case, an increased rating is warranted for the Veteran's right shoulder disability if the evidence establishes: 1) the absence of limitation of motion, and x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with the addition of occasional incapacitating exacerbations (DC 5010); 2) ankylosis of the scapulohumeral articulation when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head (DC 5200); 3) limitation of arm motion at the shoulder level (DC 5201); 4) impairment of the humerus, regardless of whether the major or minor extremity is affected, when there is either malunion with moderate deformity or when there are recurrent dislocations of the scapulohumeral joint which are infrequent and there is guarding of movement only at the shoulder level (DC 5202); or 5) nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula with loose movement (DC 5203).

The evidence of record does not indicate that a rating in excess of 10 percent is warranted for right shoulder disability. The May 2007 and June 2013 VA examination reports do not reflect evidence of ankylosis or limitation of the arm at the shoulder level (DCs 5200 and 5201). At both VA examinations there was no medical evidence of a diagnosis of dislocations and the record is entirely negative for findings of nonunion or malunion or other impairment of the clavicle and/or scapula (DC 5202 and 5203). Finally, while the Veteran does have X-ray evidence and some troubles with activities of daily living, there is no evidence of occasional incapacitating exacerbations (DC 5010). Thus, the Veteran's right shoulder disability does not warrant an increased rating in excess of 10 percent based on the criteria for evaluating the shoulder.

As the above evidence reflects that the Veteran's symptoms did not meet or more nearly approximate the criteria for increased ratings, the scheduled VA examinations were necessary to decide the claims for increased ratings. This finding is consistent with the Board's implicit determination in its March 2016 remand that a new VA examination was required prior to adjudicating the claims on the merits.

Thus, as entitlement to a ratings in excess of 10 percent for osteoarthritis of the right hand and post-operative residuals of right shoulder surgery (dominant) with degenerative changes cannot be established without a current reexamination of the Veteran and he failed to appear for the scheduled reexaminations without good cause in connection with claims for increase, these claims must be denied as a matter of law pursuant to 38 C.F.R. § 3.655 (b).

The above analysis reflects that the preponderance of the evidence of record is against the claims. The benefit of the doubt doctrine is not for application and the claims for entitlement to ratings in excess of 10 percent for osteoarthritis of the right hand and post-operative residuals of right shoulder surgery (dominant) with degenerative changes must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

E.  Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's claimed disabilities are contemplated by the applicable rating criteria. With regard to the Veteran's coronary artery disease, the rating criteria reasonably capture the Veteran's symptoms including decreased workload, dyspnea, fatigue, congestive heart failure and left ventricular. Regarding the Veteran's musculoskeletal disabilities, the rating criteria reasonably capture the Veteran's symptoms including pain, weakness, stiffness, and reduced motion. In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In sum, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include limitation of motion, decreased grip strength, etc. Additionally, the schedular criteria provide higher ratings for decreased range of motion. Thus, consideration of whether the Veteran's disability caused marked interference with employment or frequent hospitalization is not required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.


F.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

In this case, the Veteran is currently service-connected for: coronary artery disease (100 percent disabling); gout of multiple joints (60 percent disabling); osteoarthritis of the right hand (10 percent disabling); post-operative residuals of right shoulder surgery (dominant) with degenerative changes (10 percent disabling); nephrolithiasis including diabetic nephropathy (80 percent disabling); hypertension (10 percent disabling); degenerative joint disease of the right ankle (10 percent disabling); degenerative joint disease of the left ankle (10 percent disabling); residuals of graft donor veins of right lower extremity associated with hypertension (0 percent disabling); chest scar associated with coronary artery disease (0 percent disabling); and scar, right lower extremity associated with coronary artery disease (0 percent disabling). The Veteran is in receipt of a combined 100 percent rating. The Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for special monthly compensation (SMC) benefits pursuant to 38 U.S.C.A. § 1114 (s). See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, the Veteran appears to be in receipt of SMC at the (s) level from January 2007 to May 2007.  In addition, the current 100 percent combined rating is effective from May 26, 2015.  The Board will therefore consider (and grant) entitlement to a TDIU, but leave to the RO to determine the effective date of this benefit and whether it is moot for some or all of the appeal period.  Urban v. Principi, 18 Vet. App. 143, 145 (2004) (per curiam order) ("To the extent that [the appellant] is arguing that the Board must assign, sua sponte, an effective date once it awards a rating of TDIU on appeal from an RO decision, such an argument is unavailing unless an NOD is then of record as to the downstream issue of an effective date for the assignment of that rating.")

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation. See 38 C.F.R. § 4.16 (a). The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed. Id. at 363. Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment. Id.   Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A September 2015 VA examination report notes that the Veteran retired in June 2015 due to weakness and tiredness. A May 2015 VA examination report noted that the Veteran's service-connected severe kidney disease causes profound weakness and lethargy that interferes with normal work. The examination report also noted that the symptoms associated with the Veteran's service-connected coronary artery disease (dyspnea, fatigue, and lethargy) preclude normal involvement in work activities. The June 2013 VA examiner noted that the Veteran's occupation was moving furniture, and he missed work during gouty exacerbations.

Given the significant impact of the service connected disabilities on the Veteran's ability to perform physical tasks that would likely be required for the type of employment for which he would be qualified given his background as a furniture mover, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted. 38 U.S.C.A. § 5107 (b).





ORDER

Entitlement to an initial 50 percent rating for coronary artery disease from May 1, 2007 to June 9, 2013 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a 100 percent rating for coronary artery disease from June 10, 2013 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial 60 percent rating for gout is granted throughout the appeal period, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for osteoarthritis of the right hand is denied. 

Entitlement to a rating in excess of 10 percent for post-operative residuals of right shoulder surgery (dominant) with degenerative changes is denied.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


